Name: Commission Implementing Regulation (EU) NoÃ 511/2012 of 15Ã June 2012 on notifications concerning producer and interbranch organisations and contractual negotiations and relations provided for in Council Regulation (EC) NoÃ 1234/2007 in the milk and milk products sector
 Type: Implementing Regulation
 Subject Matter: marketing;  processed agricultural produce;  agricultural activity;  agricultural structures and production;  farming systems;  labour law and labour relations;  agri-foodstuffs
 Date Published: nan

 16.6.2012 EN Official Journal of the European Union L 156/39 COMMISSION IMPLEMENTING REGULATION (EU) No 511/2012 of 15 June 2012 on notifications concerning producer and interbranch organisations and contractual negotiations and relations provided for in Council Regulation (EC) No 1234/2007 in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular points (b) and (c) of Article 126e(2) and Article 185f(6) thereof, Whereas: (1) Section IIA of Chapter II of Title II of Part II of Regulation (EC) No 1234/2007 inserted by Regulation (EU) No 261/2012 of the European Parliament and of the Council (2) contains rules concerning producer organisations and interbranch organisations in the milk and milk products sector. (2) Articles 126a and 126b of Regulation (EC) No 1234/2007 lay down rules concerning the recognition of producer organisations and their associations and of interbranch organisations. Pursuant to those Articles notifications are to be made by Member States to the Commission concerning the decisions to grant, refuse or withdraw recognition. To prepare the reports to the Council and the European Parliament, pursuant to Article 184(9) of Regulation (EC) No 1234/2007, information is needed on the number of recognised entities, on their size in terms of raw milk volumes produced by their member producers and, where appropriate, on the reasons for refusal or withdrawal of their recognition. (3) Article 126c of Regulation (EC) No 1234/2007 lays down rules concerning the negotiations of contracts for the delivery of raw milk. Pursuant to that Article notifications are to be made by producer organisations and Member States. (4) Article 126d of Regulation (EC) No 1234/2007 provides that Member States have to notify the Commission of the rules they have adopted for regulating the supply of cheese with a protected designation of origin or protected geographical indication. (5) Pursuant to Article 185f of Regulation (EC) No 1234/2007, Member States that decide that every delivery of raw milk in their territory by a farmer to a processor of raw milk must be covered by a written contract between the parties and/or decide that first purchasers must make a written offer for a contract for the delivery of raw milk by the farmers, have to notify the Commission of the rules they have adopted with regard to contractual relations. (6) Uniform rules should be laid down concerning the content of those notifications and the date by which they should be submitted. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. No later than 31 March each year, with regard to decisions taken during the previous calendar year, Member States shall notify the Commission, pursuant to Article 126a(4)(d) and Article 126b(3)(e) of Regulation (EC) No 1234/2007 of: (a) the number of producer organisations, associations of recognised producer organisations, hereinafter referred to as "associations", and interbranch organisations that they granted recognition, and, where applicable, the annual marketable raw milk volumes produced by producer organisations and associations; (b) the number of applications for recognition submitted by producer organisations, associations and interbranch organisations that they refused and a summary of the reasons for such refusal; (c) the number of recognised producer organisations, associations and interbranch organisations whose recognition they withdrew and a summary of the reasons for such withdrawal. 2. Where a notification referred to in point (a) of paragraph 1 relates to a transnational producer organisation or association, the notification shall indicate, where applicable, the annual marketable raw milk volumes produced by members per Member State. Article 2 1. The notifications of the volumes of raw milk covered by contractual negotiations referred to in Article 126c(2)(f) of Regulation (EC) No 1234/2007 shall be made to the competent authority of the Member State or Member States (a) where the production of raw milk takes place and, (b) if different, where the delivery to a processor or a collector takes place. 2. A notification referred to in paragraph 1 shall be made before the start of negotiations and shall indicate the producer organisation's or the association's estimate of production volume to be covered by the negotiation and the expected time period of delivery of the raw milk volume. 3. By 31 January each year, each producer organisation or association shall, in addition to the notification referred to in paragraph 1, notify the volume of raw milk, specified per Member State of production, that was actually delivered under the contracts negotiated by the producer organisation in the previous calendar year. Article 3 1. No later than 15 March each year, Member States shall notify the Commission, pursuant to Article 126c(8) of Regulation (EC) No 1234/2007 of: (a) the total volume of raw milk, specified per Member State of production, delivered in their territory under contracts negotiated by the recognised producer organisations and associations in accordance with Article 126c(2)(f) of Regulation (EC) No 1234/2007 in the previous calendar year, as notified to the competent authorities under Article 2(3) of this Regulation; (b) the number of cases in which National Competition Authorities decided that a particular negotiation should either be reopened or should not take place at all in accordance with Article 126c(6) of Regulation (EC) No 1234/2007 and a short summary of those decisions. 2. Where the notifications received under Article 2(1) of this Regulation relate to negotiations covering more than one Member State, Member States shall, for the purposes of the second subparagraph of Article 126c(6) of Regulation (EC) No 1234/2007, forward forthwith to the Commission the information necessary for the Commission to assess whether competition is excluded or SME processors of raw milk are seriously damaged. Article 4 1. The notifications pursuant to Article 126d(7) of Regulation (EC) No 1234/2007 shall contain the rules adopted by the Member States for regulating the supply of cheese with a protected designation of origin or protected geographical indication as well as a summary note indicating: (a) the name of the cheese; (b) the name and type of organisation requesting the regulation of supply; (c) the means selected for the regulation of supply; (d) the date of entry into force of the rules; (e) the time period in which the rules apply. 2. Member States shall inform the Commission when they repeal rules before the end of the period referred to in point (e) of paragraph 1. Article 5 The notifications referred to in Article 185f(5) of Regulation (EC) No 1234/2007 shall contain the rules adopted by the Member States as regards the contracts referred to in Article 185f(1) thereof, as well as a summary note indicating: (a) whether the Member State has decided that deliveries of raw milk by a farmer to a processor must be covered by a written contract between the parties and, if so, the stage or stages of the delivery required to be covered by such contracts, if the delivery is made through one or more collectors, and any minimum duration for written contracts; (b) whether the Member State has decided that the first purchaser of raw milk must make a written offer for a contract to the farmer, and, where appropriate, the minimum duration for the contract which the offer must include. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 94, 30.3.2012, p. 38.